Citation Nr: 0925959	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-21 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that granted service connection for bilateral 
hearing loss but denied an evaluation in excess of zero 
percent for the service-connected disability.  The veteran 
appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was afforded a personal hearing at the RO in May 
2009 before the undersigned Veterans Law Judge sitting at 
Chicago, Illinois.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran presented testimony on personal hearing on appeal 
in May 2009 to the effect that his service-connected 
bilateral hearing loss has increased in severity and is more 
severely disabling than reflected by the currently assigned 
disability evaluation.  Review of the record discloses that 
the appellant has not been evaluated for VA compensation 
purposes in this regard since December 2003.  At the hearing, 
the Veteran indicated his desire for a current VA audiology 
examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court also holds 
that when the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination. See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the Board finds that a 
VA audiology examination should be scheduled to determine the 
current status and extent of bilateral hearing loss.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also points out that in correspondence dated in 
July 2005, the Veteran appears to request extraschedular 
consideration of service-connected hearing loss.  The RO 
should thus discuss whether or not the appellant is entitled 
to a higher rating on an extraschedular basis. See 38 C.F.R. 
§ 3.321(b) (1) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are fully 
satisfied since the most recent 
duty-to-assist letter in October 
2003, (See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008)); and that 
the Court's holding in Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008) are fully met and complied 
with as to the issue on appeal.

2.  The Veteran should be scheduled 
for a VA audiology examination, to 
include an audiometric evaluation, 
to ascertain the extent of current 
bilateral hearing loss.  The claims 
file must be made available to the 
examiner.

3.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, it should 
be returned to the examiner for 
correction. See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal, to include on an 
extraschedular basis.  If the 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


